Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detail Action
This office action is response to the application 17/380,801 filed on 07/20/2021. Claim 1 is pending in this communication.

Priority
This application claims priority from: This application is a CON of 15/893,533 02/09/2018 PAT 11070579, 15/893,533 has PRO 62/460,688 02/17/2017, 15/893,533 has PRO 62/457,777 02/10/2017. Priority date has been accepted.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/06/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner. 

Examiner’s Note
The examiner is requesting the applicant’s representative to provide direct phone number and email address in next communication, which will be very helpful to advance the prosecution.
Generally the text that are italicized are claims; the text that are in bold are reference citations (with some obvious exception); the text which is neither italicized nor bolded are by the examiner.
The Examiner used figures, paragraph and line numbers from the instant application’s pre-grant publication or pdf copy of allowance. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 103
The following is a quotation of AIA  35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under AIA  35 U.S.C. 103 as being unpatentable over LU; Samuel W., Pat. No.: US 7,707,192 B1 in view of FRIED; Eric P. et al., Pub. No.: US 2017/0005880 A1

Regarding Claim 1, LU discloses a method, comprising:
receiving entity information associated with a digital footprint request; retrieving network data associated with the entity information from a network data store based on the entity information {Fig. 1 & col. 2 line 64 – col. 3 line 3, “By way of the system 100, data elements, such as for example, data related to computer, server, network and information technology systems, can be obtained from various sources 110, 111, 112” (of a company). The sources can include a combination of fully automated data collection sources 110, automated data collection sources having partial manual input and intervention operations 111”};
determining an inventory of … [network] assets associated with the entity information {Fig. 5 & col. 4 lines 63-64, “the invention can be directed to any type of inventory system, such as computer hardware inventory” … col. col. 5 lines 1-6, “An exemplary embodiment could be used to maintain an inventory related to, for example, 40,000 servers within a company. A company could use the system to monitor information about the location of the servers, as well as how accurate that information is. Information (data elements) that can be monitored and managed can include aggregate data from the 40,000 servers, such as server attributes”. Examiner’s note: example was given of servers, but whole inventory of computer hardware of an entity/company is included};
calculating a confidence score for each asset in the inventory of … [network] assets associated with the entity information, the confidence score indicating a confidence level that the asset is owned, managed, or controlled by the entity, the confidence score using information {ABS., “The system and method can include calculating a confidence index for each of the stored data elements. The factors can include the date that the data elements were obtained. The factors can include from which of one or more sources the data elements were obtained” … Fig. 4 – ‘confidence score over time’ & col 3 lines 4-6, “The data elements can be obtained from the various sources and stored at 120. Next, a confidence index can be determined for each of the data elements, at 130” … line 27-29, “the invention can be used to provide a confidence index for information related to telecommunications equipment” …  col. 5 lines 38-40, “a company or other user can beneficially manage information by understanding the degree to which different portions of the information can be relied upon”};
LU, however, does not explicitly disclose
… from a measure of connections between the asset and other assets in the inventory.
generating a force graph representation of the inventory of … [network] assets including a representation of the … [reliability] in the inventory of … [network] assets.
In an analogous reference FRIED discloses
… from a measure of connections between the asset and other assets in the inventory {Fig. 3 & [0025], “the resource diagram engine 146 includes a server configuration retrieval component 302, a resource diagram generator 304, a dynamic highlight tool 308 and a connectivity tool 310” … col.29Y, “the connectivity tool 310 determines, based on the component metadata 312, all the components within the resource diagram that are connected to a selected component. As described below, techniques presented herein allow the connectivity tool 310 to determine, component by component, what parent-child relationships exist for that individual component. ... The connectivity tool 310 then determines what parent-child relationships exist for the adjacent neighbor node (e.g., based on metadata associated with the adjacent neighbor node) … the connectivity tool 310 iterates recursively through a given resource diagram to determine relevant connections for a particular component selected in the diagram”}.
…
generating a force graph representation of the inventory of … [network] assets including a representation of the… [reliability] in the inventory of … [network] assets {[0013], “generating and providing visualizations of relationships between resources or components in a computer network … A user may receive a configuration of the physical and virtual resources and use a set of management applications to generate a resource diagram that identifies accessible connections among the resources in the network. … when a user selects one of the components, the resource diagram may be altered to provide a visualization (e.g., highlighting, shading, grayscale, removing unconnected components, etc.), within the resource diagram, of components connected to the selected component”}.
Before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to modify LU’s technique of ‘collecting network connected digital asset data of an organization, determining confidence score of each digital asset’ to/for ‘calculating a measure or degree of connection between network connected digital assets’, as taught by FRIED, in order to generate network asset connectivity. The motivation is - having full visualization and data of network hardware inventory helps an organization track network connected assets, upgrade inventory when needed, and avoid theft or losses or. A hardware asset management inventory can help determining condition and lifespan of hardware, as well as monitor access within IT department. If and when the network is attacked by data intrusion, it is efficient to isolate and remediate the situation and bring back devices online and be productive and minimize business damages.

Conclusion
Following prior arts have been considered but is not applied:
BURKE; Jason (US 2015/0066660 A1): “the inventory source 102 is an Internet-connected device (such as a laptop computer or an Internet-connected television), then attributes related to the content being delivered by the Internet-connected device may change as the user of the device navigates from one web page to another or switches from one software application to another. The system 100 may store a log of the attributes as they change, so that the system 100 may access both the current attributes of the inventory source 102 and previous attributes of the inventory source 102. Such a log may be stored, for example, within the attribute data 104. As a result, the attribute data 104 may include both data representing current attributes of the inventory source 102 and data representing previous attributes of the inventory source 102”.
BE'ERY; Tal Arieh et al. (US 2018/0218134 A1) – Determining computer ownership: “each of the one or more ownership operations that are performed may be assigned an individual rank value for assessing whether a user is an owner of a specific computer. These values may be combined, in the case that more than one computer ownership operation is performed, into an overall confidence score for assessing the likelihood that the user is the owner of the specific computer. Calculations for the rank values, and ultimately the overall confidence score, may differentiate based on various criteria within a specific entity's distributed computer network”.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUAZI FAROOQUI whose telephone number is (571) 270-1034. The examiner can normally be reached on M-F 8:30AM-5:00PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ashok B. Patel can be reached on 571-272-3972. The fax phone number for Examiner Farooqui assigned is 571-270-2034.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-flee). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/QUAZI FAROOQUI/
Primary Examiner, Art Unit 2491